UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-Q/A Amendment No. 1 [Missing Graphic Reference] xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-163913 DYNAMIC VENTURES CORP. (Exact name of registrant as specified in its charter) Delaware 46-0521574 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 8hea Blvd. Suite B3A-615 Scottsdale, Arizona 85260 (Address of principal executive offices) (480) 968-0207 (Issuer's telephone number) with a copy to: Zouvas Law Group P.C 2368 Second Avenue San Diego, CA 92101 Telephone (619) 546-6100 Facsimile: (619) 546-6060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filero Non-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of June 30, 2011, there were ­­­­­50,075, 000shares of the registrant’s $0.0001 par value common stock issued and outstanding. Page - 1 DYNAMIC VENTURES CORP. FORM 10-Q/A Amendment No. 1 EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2010 (the “10-Q”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K. No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. ITEM 6. EXHIBITS ExhibitNo. Description Filing Certification of Principal Executive Officer Pursuant to Rule 13a-14 Filed herewith. Certification of Principal Financial Officer Pursuant to Rule 13a-14 Filed herewith. CEO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Filed herewith. CFO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Filed herewith. 101.Ins Instance Document 101.Def XBRL Taxonomy Extension Definition Linkbase Document 101.Sch XBRL Taxonomy Extension Schema Document 101.Cal XBRL Taxonomy Extension Calculation Linkbase Document 101.Lab XBRL Taxonomy Extension Label Linkbase Document 101.Pre XBRL Taxonomy Extension Presentation Linkbase Document SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DYNAMIC VENTURES CORP. Dated: August 17, 2011 /s/ Paul Kalkbrenner By: Paul Kalkbrenner Its: President and Director (Principal Executive Officer) Dated: August 17, 2011 /s/ Mark Summers By: Mark Summers Its:Chief Financial Officer (PrincipalAccounting Officer) In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated. Dated: August 17, 2011 /s/ Paul Kalkbrenner By:Paul Kalkbrenner Its:Director Dated: August 17, 2011 /s/ David C. Brown By:David C. Brown Its:Director Page - 2
